Exhibit 10.2

AMENDED AND SUBSTITUTE NOTE

 

   November 2, 2011 $30,000,000    Chicago, Illinois    Original Note dated
June 29, 2007

The undersigned, ENERGY WEST, INCORPORATED, a Montana corporation (the
“Company”), for value received, promises to pay to the order of BANK OF AMERICA,
N.A. (the “Bank”) at the principal office of Bank of America, N.A., in its
capacity as agent (in such capacity, the “Agent”) in Chicago, Illinois the
aggregate unpaid amount of all Loans made to the undersigned by the Bank
pursuant to the Credit Agreement referred to below (as shown on the Schedule
attached hereto (and any continuation thereof) or in the records of the Bank),
such principal amount to be payable on the dates set forth in the Credit
Agreement.

The Company further promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such Loan is paid in full, payable at
the rates and at the times set forth in the Credit Agreement. Payments of both
principal and interest are to be made in lawful money of the United States of
America.

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement dated as of June 29, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement) by and among the Company, certain financial institutions
(including the Bank) and the Agent. Reference is hereby made to such Credit
Agreement for a statement of the terms and provisions under which this Note may
or must be paid prior to its due date or its due date accelerated.

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

This Note: (i) is given in substitution for, and not in repayment of, that
certain Note issued June 29, 2007 in the original principal amount of
$20,000,000 made by the Company payable to the order of the Bank (as successor
by merger to LaSalle Bank National Association) (the “Original Note”) and
(ii) shall not constitute a novation of the indebtedness, liabilities or
obligations evidenced by the Original Note or any of the Obligations.

- Remainder of Page Intentionally Left Blank -

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Note as of the day and year
first written above.

 

ENERGY WEST, INCORPORATED, a Montana corporation By:   /s/    Kevin Degenstein
Name:   Kevin Degenstein Title:   President & COO

Amended and Substitute Note (Bank of America, N.A.)



--------------------------------------------------------------------------------

Schedule attached to Amended and Substitute Note dated November 2, 2011_of
Energy West, Incorporated, payable to the order of Bank of America, N.A.

 

Tranche

  

Date and

Amount of

Loan or of
Conversion from
another type of Loan

   Date and Amount of
Repayment or of
Conversion into
another type of Loan    Interest
Period/Unpaid
Maturity Date    Principal
Balance    Notation
Made by

1. BASE RATE LOANS

                                                                   
                                         
                                         
                                         
                                                                     

                                                                           
                                         
                                         
                                         
                                                             

                                                                   
                                         
                                         
                                         
                                                                     

                                                                           
                                         
                                         
                                         
                                                             

2. LIBOR LOANS

                                                                   
                                         
                                         
                                         
                                                                     

                                                                           
                                         
                                         
                                         
                                                             

                                                                   
                                         
                                         
                                         
                                                                     